79 F.3d 1152
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David Lee BENDER, Plaintiff-Appellant,v.M. FERYANCE;  G. Moreno;  S. Bonaccorso;  Fredrick Brown;Thomas Shockley;  B. Samples, B. Samples;Cervantes;  Theodore White, Defendants-Appellees.
No. 95-16650.
United States Court of Appeals, Ninth Circuit.
Submitted March 12, 1996.*Decided March 18, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
California prisoner David Lee Bender appeals pro se the district court's summary judgment in favor of defendants in his 42 U.S.C. § 1983 action.   He contends the district court erred when it denied him relief.   We have jurisdiction pursuant to 28 U.S.C. § 1291.   We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), cert. denied, 496 U.S. 937 (1990), and affirm.


3
Bender contends that defendants conspired to violate his constitutional rights by:  wrongfully charging him with assault on staff;  denying him due process at the rules violation hearing;  imposing a time-credit loss of 150 days;  placing him in administrative segregation for eighteen months;  and denying him therapy.   We disagree for the reasons stated by the district court.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3